OPINION — AG — QUESTION: MAY EMPLOYMENT AS A PLACEMENT COUNSELOR AND TRAINING COORDINATOR WITH CETA PROGRAM QUALIFY A PERSON FOR A LICENSE TO OPERATE A PRIVATE EMPLOYMENT AGENCY WITHIN THE REQUIREMENTS OF 40 O.S. 1977 Supp., 53 [40-53](B) — OPINION NO. 75-256 CONCLUDED THAT EMPLOYMENT AS A PLACEMENT COUNSELOR BY THE OKLAHOMA STATE EMPLOYMENT SECURITY COMMISSION FOR AT LEAST ONE(1) YEAR WOULD SATISFY THE REQUIREMENTS OF 40 O.S. 1974 Supp., 53 [40-53](B) CITE: OPINION NO. 77-293 (JOHN PAUL JOHNSON)